Citation Nr: 0010924	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  98-05 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether the veteran submitted a timely notice of 
disagreement with the February 1991 decision by the Waco, 
Texas Regional Office which denied service connection for a 
left shoulder disorder, a right hip disability to include 
avascular necrosis, residuals of a right total knee 
replacement, a left knee disorder, and a psychiatric 
disorder.

2.  Entitlement to an effective date prior to October 16, 
1996 for the award of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John W. Stanley, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, which granted the veteran's 
claim for service connection for PTSD, effective October 16, 
1996, and from an RO determination dated in October 1997 
which determined that a timely notice of disagreement (NOD) 
had not been filed to the RO's February 1991 rating decision 
which denied the veteran's claims for service connection for 
a left shoulder disorder, a right hip disability to include 
avascular necrosis, residuals of a right total knee 
replacement, a left knee disorder, and a psychiatric 
disorder.

When this matter was previously before the Board in November 
1998 it was remanded to the RO for further development, which 
has been accomplished.  The case is now before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran did not file a notice of disagreement within 
one year of the date of mailing of the notice of the RO's 
February 1991 rating decision.

3.  The veteran originally filed a claim for service 
connection for PTSD in April 1991; however, the veteran 
explicitly withdrew this claim in December 1991, prior to the 
issuance of a RO decision on his claim.

4.  On October 16, 1996, the RO received a new request for 
service connection for PTSD.

5.  In a rating decision dated in September 1997, the RO 
granted the veteran's claim for service connection for PTSD, 
effective from October 16, 1996, the date of receipt of the 
veteran's claim for service connection for this disorder.

6.  The veteran's claims file contains no communication or 
action which indicates and intent to apply for service 
connection for PTSD within one year prior to the receipt of 
the October 16, 1996 claim for service connection for PTSD. 


CONCLUSIONS OF LAW

1.  The veteran did not file a timely notice of disagreement 
to the RO's February 11, 1991 rating decision.  38 C.F.R. 
§§ 20.200, 20.201, 20.204, 20.302(a) (1999).

2.  The criteria for the assignment of an effective date 
earlier than October 16, 1996, for a grant of service 
connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 
5107, 5108, 7105 (West 1991); 38 C.F.R. §§ 3.155, 3.400 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice of disagreement claim

In a rating decision dated in February 1991, the RO denied 
the veteran's claims for service connection for a left 
shoulder disorder, a right hip disability to include 
avascular necrosis, residuals of a right total knee 
replacement, a left knee disorder, and a psychiatric 
disorder.  In June 1997, the RO received a letter from the 
veteran's representative noting that the veteran's claim for 
compensation had been denied in February 1991, to which the 
veteran had filed a notice of disagreement in April 1991.  As 
no statement of the case (SOC) had ever been issued, the 
veteran's representative requested that a SOC be issued so 
that the veteran could appeal the RO's rating decision.  

In October 1997, the RO sent the veteran a letter in which it 
stated that it would not send the requested SOC, as no timely 
NOD had ever been filed to the February 1991 rating decision.  
The RO determined that the document that the veteran claimed 
was an NOD, i.e., a VA Form 21-4138, Statement in Support of 
Claim, was in fact not an NOD, but instead constituted a 
request to reopen the claim for consideration as to whether 
the veteran's disabilities could be service connected.  Since 
"[a] request to re-open a previously disallowed claim is not 
a notice of disagreement," the RO determined that a SOC 
could not properly be issued.  The veteran filed a timely 
appeal to the issue of whether a timely NOD had been filed.

It is a statutory requirement that every appeal must be 
initiated by a notice of disagreement in writing and, after a 
statement of the case has been furnished, completed with a 
substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  
See Roy v. Brown, 5 Vet. App. 554 (1993).  A notice of 
disagreement must be filed within one year from the date that 
the agency of original jurisdiction mails notice of the 
determination to the claimant, otherwise it becomes final.  
The date of mailing the letter of notification will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).  
Whether a notice of disagreement has been filed on time is an 
appealable issue and if a claimant contests an adverse 
determination with respect to timely filing of the notice of 
disagreement, the RO will furnish a statement of the case to 
the claimant.  38 C.F.R. § 19.34.  The Board notes further 
that the veteran is afforded the right by regulation to 
withdraw his notice of disagreement and/or his substantive 
appeal if he so wishes.  38 C.F.R. § 20.204.  The essential 
requirement under this regulatory provision is that the 
veteran indicate his desire to withdraw his appeal in 
writing.

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the notice of disagreement must be in terms 
which can reasonable be construed as disagreement with that 
determination and a desire for appellate review.  If the 
agency of original jurisdiction gave notice that adjudicative 
determinations were made on several issues at one time, the 
specific issues with which the claimant disagrees must be 
identified.  38 C.F.R. § 20.201.

As an initial matter, the Board finds that a copy of the 
cover letter which informed the veteran of the February 1991 
rating action is not contained in the claims file.  As noted 
above, a notice of disagreement must be filed within one year 
from the date that the agency of original jurisdiction mails 
notice of the determination to the claimant.  However, for 
several reasons, the Board finds that the veteran did indeed 
receive proper notice of this denial.

First, the Board notes that there is a presumption of 
regularity that public officers, in the absence of clear 
evidence to the contrary, have properly discharged their 
official duties.  United States v. Chemical Foundation, Inc., 
272 U.S. 1, 14-15 (1926); see also Davis v. Brown, 7 Vet. 
App. 298, 300 (1994); Ashley v. Derwinski, 2 Vet. App. 307, 
308-09 (1992) (Ashley II); Saylock v. Derwinski, 3 Vet. App. 
394, 395 (1992). In Saylock, the Court held that it must 
presume that the RO properly discharged its duties by mailing 
a copy of the RO decision to the "latest address then of 
record." Saylock, 3 Vet. App. at 395.  In this case, there 
was only one address of record at the time of the February 
1991 decision, on [redacted] Street in [redacted], Texas.  Absent 
any evidence to the contrary, the Board must presume that the RO 
properly notified the veteran of this rating decision at that 
address.  In fact, the record indicates that the RO did mail 
notice of the February 1991 determination to the veteran.  
However, it does appear that through no fault of the VA, the 
veteran did not receive such notice until after he had 
requested that his service connection claims be reopened.  

In this regard, the Board notes that the RO received notice 
from the veteran's representative on April 22, 1991, that the 
veteran had relocated to Missouri.  In an attached VA Form 
21-4138, the veteran indicated that he wished to reopen his 
claim for service connection for injury to both hips, both 
shoulders and PTSD.  He indicated that he wanted his file 
moved to Missouri where he was residing.  Finally, he 
reported that he had filed an original claim in Waco, Texas 
in September 1990, but that he "still have not heard from 
the VA."  Thus, it was clear that the veteran had not 
received notice of the February 1991 denial at least as of 
April 1, 1991.  The record also contains a VA Form 21-6789 in 
which it was noted by a Rating Specialist that the 
disallowance letter of February 21, 1991 was returned to the 
RO and to re-mail the letter to the veteran's current, 
correct address, presumably in Missouri.  There is no 
indication that such letter was returned and the veteran in 
this case does not allege that he did not receive notice of 
the February 1991 rating decision.  At the time of a July 
1999 Travel Board hearing before the undersigned Board 
Member, the Board Member observed that following the RO's 
February 1991 rating decision, there was "some other 
correspondence sent back and forth" regarding the 
notification letter.  Therefore, the veteran was explicitly 
asked "did you receive notice of the February 1991 decision 
that the RO had denied service connection for those issues?"  
In response, the veteran replied "Yes."  However, before 
the RO could readjudicate the veteran's claims, the RO 
received another VA Form 21-4138 in which the veteran 
indicated that he wished to file for nonservice-connected 
pension and that he wanted to withdraw his service connection 
claims.  The RO therefore took no further action on these 
claims.

The next correspondence received by VA which addressed the 
February 1991 rating decision was the statement from the 
veteran's representative received in June 1997, some six 
years after the issuance of the February 1991 rating 
decision.

Upon review of the claims folder and the contentions made by 
the veteran and his representative, the Board finds that no 
document of record can be reasonably construed as a timely 
notice of disagreement from the February 1991 rating 
decision.  The Board acknowledges the veteran's contention, 
as set forth during the course of his Travel Board Hearing, 
that he never bothered to file an appeal to the February 1991 
rating decision because he was misinformed by a VA employee 
that he had to withdraw his service connection claims in 
December 1991 in order to file for nonservice-connected 
pension.  He stated that he only saw this employee once, and 
did not know his name.  However, even if this incident could 
be verified, the Board notes that it is well established that 
an appellant cannot receive benefits based on a theory of 
estoppel due to VA misinformation, absent a grant of 
equitable relief from the VA Secretary.  Shields v. Brown, 8 
Vet. App. 346, 351 (1995); Owings v. Brown, 8 Vet. App. 17, 
23 (1995); McTighe v. Brown, 7 Vet. App. 29, 30 (1994).

The Board notes further, that the April 1991 statement from 
the veteran cannot be construed an NOD in that it was clear 
at that time that the veteran had not received notice of an 
adverse decision by the RO.  In his April 1991 
correspondence, the veteran clearly stated that he had not 
received any information as to the disposition of his 
September 1990 claim.  He could not express dissatisfaction 
or disagreement with an adjudicative determination made by 
the RO because although the determination had been made at 
that time, he had no knowledge of the decision when he 
requested that the RO "reopen" his service connection 
claims.  As noted above, while special wording is not 
required in an NOD, the NOD must be in terms which could be 
reasonably construed as disagreement with a determination and 
must indicate a desire for appellate review.  Even if the 
veteran did have notice of the February 1991 determination 
when he filed the April 1991 statement, it does not appear 
that the April 1991 statement would satisfy the minimum 
requirements of 38 C.F.R. § 20.201.  Equally as important in 
this case is the fact that the veteran clearly withdrew his 
service connection claims in writing in December 1991.  Thus, 
even if the April 1991 statement were to be accepted as a 
timely filed NOD, the veteran clearly would have withdrawn 
such NOD by his December 1991 statement pursuant to 38 C.F.R. 
§ 20.204, and the veteran may not now attempt to "revive" 
any such NOD.   

Based on the foregoing, the Board determines that a timely 
NOD was not filed to the RO's February 1991 rating decision, 
and the veteran's appeal as to this issue must be denied.


II.  Earlier effective date claim

Under governing law, the effective date of an award of 
disability compensation, in conjunction with a grant of 
entitlement to service connection on a direct basis, shall be 
the day following separation from active service or the date 
entitlement arose, if the claim is received within one year 
of separation from service; otherwise, the effective date 
shall be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2).

In this case, the veteran originally submitted a claim for 
service connection for PTSD in April 1991.  However, this 
claim was withdrawn by the veteran in the December 1991 
Statement in Support of Claim discussed above, and was 
therefore withdrawn prior to the RO's issuance of any 
decision on that claim.

The veteran subsequently submitted another claim for service 
connection for PTSD, received by VA on October 16, 1996.  The 
RO granted the veteran's claim for service connection for 
PTSD in a rating decision dated in September 1997, and 
assigned an effective date of October 16, 1996, the date of 
VA's receipt of the veteran's claim for this benefit.  The 
veteran contends that he was assessed by the Vet Center as 
having PTSD in December 1995, and, since he was treated for 
the disorder for which he was later granted service 
connection within one year from the date of receipt of his 
formal claim for benefits, the treatment records from this 
period of hospitalization constitute an informal claim under 
the provisions of 38 C.F.R. § 3.155.  Therefore, the veteran 
seeks an earlier effective date of December 20, 1995, the 
date of the veteran's treatment by the Vet Center for PTSD.

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); see Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating an 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  38 C.F.R. § 3.155(a); see also Servello, 3 Vet. App. 
at 199.  In determining when a claim was received, the Board 
must review all communications in the claims file that may be 
construed as an application or claim.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992); 38 U.S.C.A. § 
7104(a).

A review of the veteran's claims file reveals that he was 
outreached by the Vet Center on December 20, 1995, at the 
Little Rock/North Little Rock VA Medical Center.  At that 
time, the veteran had been admitted to the Special Treatment 
Section at the VA medical facility for substance abuse.  The 
discharge diagnoses n December 29, 1995, included 
"probable" PTSD.  It appears however, that the Vet Center 
assessment of, inter alia, subdiagnostic PTSD, was rendered 
later in January 1996.  However, a thorough review of the 
treatment records from this period of treatment, as well as 
records from several other sources during this period, shows 
nothing that can be construed as an intent to apply for 
service connection for this disorder, or a belief in 
entitlement to VA benefits. 

In any event, although 38 C.F.R. § 3.157 does allow for a 
report of hospitalization which relates to a disability for 
which service connection is subsequently granted to serve as 
an informal claim for benefits, this section applies only to 
claims for increase or to reopen a previously-disallowed 
claim and as such, is not for application in an initial 
compensation claim for a disability.  In this case, the 
October 16, 1996 claim is an original claim, and, thus, the 
provisions of section 3.157 are not applicable.

Therefore, the Board concludes that the effective date 
assigned by the RO, i.e., October 16, 1996, was correct, and 
an earlier effective date for the grant of service connection 
for PTSD is not warranted.


ORDER

A timely notice of disagreement having not been submitted in 
response to the rating decision of February 11, 1991, the 
veteran's appeal is denied.

An effective date earlier than October 16, 1996, for a grant 
of service connection for PTSD is denied.



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals



 
- 10 -


- 9 -


